Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-13-2022 has been entered.  Claims 1, 4, 8-10, and 16-18 were amended.  New Claims 19-20 were presented.  Claims 1-17, and 19-20 are pending and examined in this action. Claim 18 is withdrawn.

Election/ Restriction
Applicant's election with traverse of in the reply filed on 7-13-2022 is acknowledged.  The traversal is on the ground(s) that a prima facia case was not presented and that no additional search burden was presented. This is not found persuasive because 
Restriction to one of the following inventions is required under 35 U.S.C. 121: I. Claims 2-17 and 19-20, drawn to a cutting machine knife, classified in B26D1/0006.  II. Claim 18 drawing to a method of cutting a sticker, drawn to a method of cutting a sticker, classified in G05B 2219/30. 

Claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claim 1 is a linking Claim that link(s) inventions of Group I and II.  The restriction requirement of Groups I and II the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because: Inventions in Group II and Group are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the knife of Group I can be used to cut workpieces other than stickers.   In other words, Group is direct to the invention of the structure of the knife, whereas Group II is directed to the structure of the machine and the method of use of the knife to cut a particular product.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; or 
The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches, for limitations directed to the method of Claim 18 and the limitations directed to the structure of the blade in Claim 2-17 and 19-20, in the cutting art and limitations directed to the cutting method claimed in Claim 18. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In re Claim 16, “wherein, in the through-cut cutting mode, the cutting machine knife is adapted to connected to the cutting machine such that the cutting machine knife is automatically guided by the cutting machine in the cutting direction (S) along the sticker and completely cutting through the sticker and the backing both, entirely,” is indefinite. This clause appears to be a functional recitation of the use of the knife blade in the cutting machine on a particular mode.  However, the claim is not directed to a method of using a cutting knife, nor is the claim directed to a cutting tool having a cutting knife.  The claim is to a cutting machine knife.  It is unclear how this functional recitation relates to the structure of the cutting machine knife.   The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims limitations that are not directed to the structure of the cutting machine knife, but to the method of using the knife in a cutting machine, and therefore fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,515,0514 to Phillips in view of US 5,077,901 to Warner.

The Claims are directed to the structure of the knife.  The claim is not directed to a cutting machine, nor is the claim directed to the method of using the knife in the cutting machine.  As such, limitations are directed to the use of the knife in a cutting machine, and these modes do not change the structure of the blade of the cutting machine knife.

In addition, the Claims are directed to a structure of a cutting machine knife.  As such, it “the cutting machine knife adapted to cut a first sticker having a cover layer, a backing, and an adhesive layer, the backing having an adhesion reducing layer and a backing layer, wherein the adhesive layer adheres detachably to the adhesion-reducing layer,” is a functional recitation of using the blade on a particular unclaimed workpiece which does not change the structure of the knife.  

Further, the Claims are directed to a structure of a cutting machine knife.  As such,  “ wherein when the cutting machine is in the kiss-cut cutting mode the cutting machine knife is adapted to be automatically guided by the cutting machine in a cutting direction (S) along the first sticker, the cutting machine knife cutting through the first sticker entirely and cutting backing not at all or only partially” is a functional recitation of the use of the knife blade in the cutting machine on a particular mode.  However, the claim is not directed to a method of using a cutting knife, nor is the claim directed to a cutting tool having a cutting knife.  The claim is to a cutting machine knife.


	In re Claim 1, Phillips teaches a cutting machine knife (see Figs. 1-5, blade #10) configured for insertion into a cutting tool (see Fig. 1, illustrated a cutting tool), the  machine knife configured for cutting in a kiss-cut cutting mode of the cutting machine and cutting the sticker in a through- cut cutting mode of the cutting machine (the blade in Phillips Figs. 1-2, includes a sharp edge that is capable of cutting a sticker.  The examiner notes that the claim is directed to a cutting machine knife and not the cutting tool – the claim was interpreted as only claiming the structure of the blade/knife), the cutting machine knife comprising:
	a holding section adapted to be inserted into a knife holder of the cutting tool (see Phillips Figs. 1, showing the knife #10 being secured in a cutting machine);
a longitudinal axis (L) disposed at a right angle to the cutting direction (an axis parallel to the rear portion of the blade in Fig. 3 of Phillips), 
	a blade having a cutting edge and a back (see annotated Fig. 3, below), wherein the cutting edge, when viewed in a plane defined by the cutting direction and the longitudinal axis, forms with the cutting direction a first angle (see annotated Fig. 3, below illustrating the blade edge at less than 90 degrees from the horizontal line) which is less than 90 degrees (see Fig. 3 illustrating the blade edge at less than 90 degrees from the horizontal line)); and 
	an intermediate zone located between the cutting edge and the back (see annotated Fig. 3, below), which, when viewed in said plane, forms with the cutting direction a second angle (see annotated Fig. 8a, below). 
the cutting machine knife adapted to cut a first sticker having a cover layer, a backing, and an adhesive layer, the baking having an adhesion-reducing layer and a backing layer, wherein the adhesive layer adheres detachably to the adhesion-reducing layer (as noted above in re the 35 USC 112b rejections, this claim is an apparatus claim and is directed to the blade – the examiner notes that the structure of the blade in Figs. 1-5 of Phillips is capable of being inserted into a machine see e.g., Fig. 1 of Phillips),
wherein when the cutting machine is in the kiss-cut cutting mode, the cutting machined knife is adapted to connect to the cutting machine such that the cutting machine knife is automatically guided by the cutting machine in a cutting direction (s) along the first sticker, the cutting machine knife configured for cutting through the first sticker entirely and cutting the backing not at all or only partially (as noted above in re the 35 USC 112b rejections, this claim is an apparatus claim and is directed to the blade – the examiner notes that the structure of the blade in Figs. 1-5 of Phillips is capable of being inserted into a machine see e.g., Fig. 1);

    PNG
    media_image1.png
    634
    508
    media_image1.png
    Greyscale

Phillips is silent as to the second angle being between 130 degrees and 170 degrees.  Further, while Phillips teaches an intermediate zone in a location from the tip of the blade (see Phillips, Figs. 2-3, showing that the blade has a “tip” at its end), and Phillips also teaches that #50, the back edge of the blade, is a straight surface perpendicular to the direction of the cutting edge, Phillips is silent as to whether the surface from the tip to the back straight edge is a triangular surface. 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the shape between the tip and the back edge a triangle.  This is because the most direct shape between the tip and the back edge (see annotated Figs. 3 and 5, above) obvious choice of shape to make the surface a triangular shape, as that is the most efficient structure/shape between a single point (the tip in Fig. 3) and the back flat edge (the back edge #50 #50). 
 
Further, Warner teaches that it is known to provide a tip with a truncated tip at an angle relative to the cutting edge (see Fig. 2, #34 and #36; see also Col. 6, ll. 17-20).  Warner teaches that a truncation provides a blade that is less fragile and thus less susceptible to breakage (see Warner Col 6, ll. 21-25).  In the same field of invention, blades used for cutting that are moved, it would have been obvious to one having ordinary skill at the earliest effective filing date to provide a range of between 130 degrees and 170 degrees, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 130 degrees and 170 degrees is an optimum result of the truncation to provide a less fragile blade.

In re Claim 2, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the second angle (W2) is between 140 degrees and 160 degrees.  As noted above, in re Claim 1, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the second angle (W2) is between 140 degrees and 160 degrees is an optimum result of the truncation to provide a less fragile blade.

In re Claim 3, Phillips in view of Warner, for the reasons above in re Claim 1, does not teach wherein the first angle (W1) is less than 70 degrees.  However, Philips illustrates that the blade is less than 90 degrees.  In the same field of invention, it would have been obvious o one of ordinary skill in the art, at the earliest effective filing date to provide any reasonable angle including less than 70 degrees.  Providing a greater angle would provide less of a point for piercing and providing a smaller angle would provide a greater point for piercing the workpiece.  

In re Claim 4, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the blade comprises, between the cutting edge and the intermediate zone, the tip (see annotated Fig. 3) being is pointed and wherein the cutting edge and the intermediate zone enclose a third angle (see annotated Fig. 3, “third angle”) resulting from a subtraction of the second angle from the first angle (see annotated Fig. 3).  

In re Claim 5, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the blade tapers along the longitudinal axis (see Fig. 8a, #11) and relative to an axis perpendicular to the longitudinal axis and to the cutting direction, towards the tip at least on one side (see Figs. 1-5, #10 tapers in as you move from the “top” to the tip).  

In re Claim 6, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein a normal distance of the tip from the longitudinal axis (L) is less than 0.04 mm.  The Examiner notes that the only limitation of the axis (L) is that it is 90 degrees to the cutting direction.  Further, the examiner notes that the axis is an imaginary line, and not a structure feature.  A longitudinal axis can be placed 90 degrees and a distance from the tip between 0.04mm and 0.01mm.   In addition, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  As such, it would have been obvious to one of ordinary skill wanted to make larger blade to cut through larger workpieces, the distance would be larger, and if one of ordinary skill wanted to cut through smaller workpieces, the distance would be shorter.  In either case, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the size of the blade depending on the size of the workpiece they desired to cut. 

In re Claim 7, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the back tapers parallel to the cutting direction and with respect to an axis perpendicular to the longitudinal axis and to the cutting direction (moving from the top of the blade to the pointed tip in Phillips, illustrated in the structure of Figs. 2-3, and 5 would provide a taper parallel to the cutting direction and with respect to an axis perpendicular to the longitudinal axis and to the cutting direction).  

In re Claim 8, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the intermediate zone between the tip and the back has a length, but does not teach the length being less than 0.04mm.  However, appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  As such, it would have been obvious to one of ordinary skill wanted to make larger blade to cut through larger workpieces, the distance would be larger, and if one of ordinary skill wanted to cut through smaller workpieces, the distance would be shorter.  In either case, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the size of the blade depending on the size of the workpiece they desired to cut. 

In re Claim 9, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the longitudinal axis is an axis of symmetry of at least part of the cutting machine knife, (see annotated Fig. 3, above, showing an axis down shaft of #10), wherein the longitudinal axis passes through the intermediate zone  and wherein theAttorney Docket No. BKP-021OPUS 1 Preliminary AmendmentPage 6 of 7back extends parallel to the longitudinal axis (in view of Applicant’s figure 3, this structure is the same as Applicant’s – the examiner notes that because the longitudinal axis and the back are parallel to each other the tolerance between the two is 0.0mm).  

In re Claim 10, Phillips in view of Warner, for the reasons above in re Claim 1 does not teach wherein the intermediate zone between the tip and the back has a length (Z) measureable alone the cutting direction, wherein Z is less than 0.04 mm.  However, Warner teaches that the angle between the blade and the intermediate zone can be varied (see Warner Fig. 2, “C”).  The Examiner notes that as the angle changes the length of the intermediate zone changes.  In the same field of invention, blades used for cutting that are moved, it would have been obvious to one having ordinary skill at the earliest effective filing date to provide a range of between 0.04mm and 0.01mm, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 0.04mm and 0.01mm, degrees is an optimum result of the truncation to provide a less fragile blade.

  	In re Claim 11, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the cutting edge, the intermediate zone and the back extend in a linear (all of the cutting edge, intermediate zone and back when viewed in the manner illustrated in Phillips, Figs. 2-3, and 5, extend in a linear manner).  

In re Claim 12, Phillips in view of Warner, for the reasons above in re Claim 1, does not teach wherein the cutting machine knife has a length of between 10 mm and 30 mm.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make blade any reasonable size, including between 10 mm and 30 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, one or ordinary skill in the art, at the earliest effective filing date, would adjust the length of the blade.  In other words, a larger / longer blade would be used to cut a larger/thicker work piece and a smaller / shorter blade would be used to cut a smaller/ thinner work piece.  

In re Claim 13, Phillips in view of Warner, for the reasons above in re Claim 1, does not teach wherein the cutting edge has a depth (T) along the longitudinal axis (L) of between 0.5 mm and 3 mm.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make blade edge any reasonable size, including the cutting edge has a depth (T) along the longitudinal axis (L) of between 0.5 mm and 3 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, one or ordinary skill in the art, at the earliest effective filing date, would adjust the length of the blade edge.  In other words, a larger / longer blade edge would be used to cut a larger/thicker work piece and a smaller / shorter blade edge would be used to cut a smaller/ thinner work piece.  

In re Claim 14, Phillips in view of Warner, for the reasons above in re Claim 1, does not teach wherein the holding section has a diameter of between 2 mm and 4 mm.   However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make blade fit any reasonable machine, including wherein the holding section has a diameter of between 2 mm and 4 mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, one or ordinary skill in the art, at the earliest effective filing date, would adjust the size of the blade, including the holding section.  In other words, a larger / longer blade, including a larger holding section, would be used to cut a larger/thicker work piece and a smaller / shorter blade, including a smaller holding section, would be used to cut a smaller/ thinner work piece.  

In re Claim 15, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the cutting machine knife is inserted into a cutting machine with cutting tool (see Phillips Fig. 1, illustrated the blade fitted in a cutting tool, fitting in was interpreted as inserted into).

In re Claim 16, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein, in the through-cut cutting mode, the cutting machine knife is adapted to be automatically guided by the cutting machine in the cutting direction along the sticker and completely cutting through the sticker and the backing both, entirely (the blade in the combination of Phillips in view of Warner, for the reasons above in re Claim 1 is capable of performing this function - as noted above in re the 35 USC 112b rejections, this claim is an apparatus claim and is directed to the blade – the examiner notes that the structure of the blade in Fig. 3 of Phillips is capable of being inserted into a machine see Phillips Fig. 1).

In re Claim 17, Phillips in view of Warner, for the reasons above in re Claim 1 teaches wherein the intermediate zone is trailing, non-cutting side of the cutting machine knife perpendicular to the cutting edge of the blade (see Phillips annotated Fig. 3, above). 

In re Claim 19, Phillips teaches a cutting machine knife (see Figs. 1-5, blade #10), comprising: 
a holding section configured to be inserted into a knife holder of a cutting tool (see Fig. 1, illustrated a cutting tool); 
a blade (see Figs. 1-5, #10); and 
a middle section between the holding section and the blade (see Fig. 1, #10 structure received in #12), a symmetry axis of the middle section defining a longitudinal axis (L) of the cutting machine knife (see annotated Fig. 3, above teaching an axis), wherein the blade includes: 
a cutting edge, which, when viewed in a plane defined by the longitudinal axis and a cutting direction perpendicular to the longitudinal axis (see Fig. 3, #10 has a cutting edge), forms with the cutting direction a first angle (Wi) which is less than 90 degrees (see angle of the blade edge which is less than 90 degrees); 
a back extending parallel to the longitudinal axis with a distance to the longitudinal axis within a tolerance of -0.01 mm to +0.01 mm (see Fig. 3, “back” - in view of Applicant’s figure 3, this structure is the same as Applicant’s – the examiner notes that because the longitudinal axis and the back are parallel to each other the tolerance between the two is 0.0mm); and 
an intermediate zone (see annotated Fig. 3, below) forming a surface which extends from a tip of the cutting edge to the back (see annotated Fig. 3 and 5, above), wherein the intermediate zone, when viewed in the plane, forms with the cutting direction a second angle (see annotated Fig. 3). 
Phillips does not teach a wedge-shaped triangular surface, and the intermediate zone of between 130 and 170 degrees.
In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the shape between the tip and the back edge a triangle.  This is because the most direct shape between the tip and the back edge (see annotated Figs. 3 and 5, above) obvious choice of shape to make the surface a triangular shape, as that is the most efficient structure/shape between a single point (the tip in Fig. 3) and the back flat edge (the back edge #50 #50). 
 
Further, Warner teaches that it is known to provide a tip with a truncated tip at an angle relative to the cutting edge (see Fig. 2, #34 and #36; see also Col. 6, ll. 17-20).  Warner teaches that a truncation provides a blade that is less fragile and thus less susceptible to breakage (see Warner Col 6, ll. 21-25).  In the same field of invention, blades used for cutting that are moved, it would have been obvious to one having ordinary skill at the earliest effective filing date to provide a range of between 130 degrees and 170 degrees, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 130 degrees and 170 degrees is an optimum result of the truncation to provide a less fragile blade.

In re Claim 20, Phillips in view of Warner, for the reasons above in re Claim 19, teaches wherein the intermediate zone between the tip and the back has a length (Z) measurable along the cutting direction, wherein Z is less than 0.04 mm.  However, Warner teaches that the angle between the blade and the intermediate zone can be varied (see Warner Fig. 2, “C”).  The Examiner notes that as the angle changes the length of the intermediate zone changes.  In the same field of invention, blades used for cutting that are moved, it would have been obvious to one having ordinary skill at the earliest effective filing date to provide a range of between 0.04mm and 0.01mm, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 0.04mm and 0.01mm, degrees is an optimum result of the truncation to provide a less fragile blade.

Response to Amendment
Applicant's arguments filed 7-13-2022 have been fully considered.
The Examiner has withdrawn some of the prior 35 USC 112(b) rejections; however, the 112b rejection remains.  The Examiner notes that it is unclear what structure is being added or further limiting the claimed device in Claim 16.  In other words, how does the functional use further define the structure of the blade.  For example, a hand knife does not change the structure depending on whether it cuts paper or cardboard, or even animal flesh.  Applicant is claiming the structure of the knife and not the method of its use.  This claim is also rejected under 35 USC 112D, as the limitations are directed to the use of the blade and do not further limit the structure of the blade. 
Applicant argues that Ledergerber does not teach a wedge-shaped triangular surface for an intermediate zone.  However, as noted above one of ordinary skill in the art would provide a wedge-shaped triangular surface for an intermediate zone in Phillips. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724